Citation Nr: 0023762	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 1949 
and from November 1950 to November 1952.  His claims come 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for bilateral pes 
planus and hypertension.

The Board notes that unappealed rating decisions rendered in 
April 1989 and June 1989 denied service connection for flat 
feet and hypertension, respectively.  In the January 1999 
rating decision on appeal, the RO denied service connection 
for pes planus and hypertension based on a de novo review of 
the evidence, without first considering whether new and 
material evidence had been submitted.  In Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996), 
the Court held that the new and material evidence requirement 
is a material legal issue which the Board has a legal duty to 
address, regardless of the RO's actions.  Therefore, the 
Board must first adjudicate the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claims for service connection for pes planus hypertension 
before proceeding with a de novo review of the evidence.  In 
proceeding with an analysis limited to the issue of new and 
material evidence, the Board finds that the veteran has not 
been prejudiced because the RO has simply accorded him a 
broader review upon the merits.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).





FINDINGS OF FACT

1.  An unappealed April 1989 rating decision denied the 
veteran's claim of entitlement to service connection for 
bilateral flat feet.

2.  Additional evidence submitted since the April 1989 
decision does not tend to establish any material fact which 
was not already of record and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  An unappealed June 1989 rating decision denied the 
veteran's claim of entitlement to service connection for 
hypertension.

4.  Additional evidence submitted since the June 1989 
decision does not tend to establish any material fact which 
was not already of record and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  An unappealed April 1989 rating decision which denied 
service connection for flat feet is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

2.  The evidence received since the April 1989 rating 
decision is not new and material; thus, the claim for service 
connection for pes planus is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 20.1105, 3.156 (a) (1999).

3.  An unappealed June 1989 rating decision which denied 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

4.  The evidence received since the June 1989 rating decision 
is not new and material; thus, the claim for service 
connection for hypertension is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 20.1105, 3.156 (a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for pes planus and 
hypertension.  He maintains that his preexisting pes planus 
was aggravated during his periods of active duty service, and 
that hypertension was incurred in service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Certain chronic diseases, such 
as hypertension, may be presumed to have been incurred in 
service if manifest to a compensable degree (10 percent) 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (1999).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

An original claim for service connection for flat feet was 
denied by the RO in an April 1989 rating decision.  That 
decision was predicated on a finding that the veteran's flat 
feet disability preexisted service and was not aggravated 
therein.  The veteran was notified of that decision and his 
appellate right by a May 1989 letter.  In a June 1989 rating 
decision, the RO also denied the veteran's claim for service 
connection for hypertension, on the basis that high blood 
pressure was not shown in service.  The veteran was notified 
of that decision and his appellate rights that same month.  
The record shows that the veteran failed to seek appellate 
review with respect to both rating decisions within the one 
year period after receiving notice of his appellate rights.  
Therefore, both decisions are final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 

Where a notice of disagreement is not filed within one year 
of the date of mailing of the notification of the RO's denial 
of the veteran's claim, the denial is final and is not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
Thus, the rating decisions of April 1989 and June 1989 are 
final.  However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108. 

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999); Winters 
v. Gober, rev'd on other grounds, No. 99-7108 (Fed. Cir. July 
2000).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also involves a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

In the instant case, the April 1989 rating decision which 
denied service connection for flat feet is final, as it was 
the last disposition in which that claim was finally 
disallowed on any basis.  The June 1989 rating decision which 
denied service connection for hypertension is also final.  
The relevant evidence at the time of those decisions 
consisted of the veteran's service medical records.  These 
records essentially reflect that the veteran had second 
degree pes planus at the time of his entrance examination in 
1948, which was not aggravated during either period of 
service.  In addition, none of these records shows treatment 
of high blood pressure.  

The evidence that must be considered in determining whether 
the claims may be reopened based on new and material evidence 
is that added to the record since the rating decisions of 
April 1989 and June 1989.  Since those decisions, the veteran 
submitted numerous VA outpatient treatment and 
hospitalization reports dated from 1989 through 1998.  While 
several of these reports include diagnoses of hypertension, 
none contains medical evidence concerning the etiology or 
date of onset of this condition.  Moreover, none of these 
reports makes any reference to the veteran's pes planus.  

The Board finds that these reports are new, as they were not 
of record at the time of the rating decisions issued in April 
1989 and June 1989.  However, none of these reports includes 
medical evidence concerning the etiology or date of onset of 
the veteran's hypertension, nor do they include medical 
evidence concerning his pes planus.  Therefore, these records 
are not probative of the central issues in this case 
concerning any aggravation of the veteran's preexisting pes 
planus disability or the etiology of his hypertension, which 
was the basis for the RO's denial in April 1989 and June 
1989.  See 38 C.F.R. § 3.156. 

The Board has also considered the veteran's own lay 
statements in support of his claims, including testimony 
presented at a hearing before the undersigned Member of the 
Board in July 2000.  The Board finds, however, that these 
statements cannot be deemed material as defined under 
38 C.F.R. § 3.156.  As discussed above, evidence is probative 
when it tends to prove, or actually proves, an issue.  See 
Routen, 10 Vet. App. at 186, citing Black's Law Dictionary 
1203 (6th ed. 1990).  To be material, the evidence also 
should be so significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  These lay statements fail to meet both of these 
tests.  The Court has held that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991).  Here, the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
aggravation of pes planus or the etiology of hypertension.  
Therefore, these statements, unsupported by medical evidence, 
are neither probative to the central issues in this case nor 
so significant that they must be considered in order to 
fairly decide the merits of the claims.  

As a whole, the evidence received since the rating decisions 
of April 1989 and June 1989, when viewed either alone or in 
light of all of the evidence of record, does not tend to show 
that the veteran's preexisting pes planus was aggravated in 
service, or that his hypertension began either in service or 
during the one-year presumptive period.  Therefore, it 
follows that new and material evidence has not been submitted 
subsequent to the rating decisions of April 1989 and June 
1989 to reopen claims for service connection for pes planus 
or hypertension.  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claims, the benefit-of-the-
doubt doctrine may not be applied in this case.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

As the foregoing explains the need for competent evidence 
demonstrating that the veteran's pes planus was aggravated in 
service, and that his hypertension began either in service or 
during the one-year presumptive period, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claims for service 
connection for these disabilities.  See Graves v. Brown, 8 
Vet. App. 522, 524 (1996). 











ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for pes planus, the appeal on 
that issue is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for hypertension, the appeal 
on that issue is denied



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

